NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0034-21

LORETTA HENDRIX,

          Plaintiff-Respondent,

v.

MICHELLE DARE and
JOHN KETNER,

          Defendants-Appellants.


                   Submitted May 17, 2022 – Decided July 6, 2022

                   Before Judges Fisher and Currier.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Monmouth County, Docket No.
                   C-000048-18.

                   Ferrara Law Group, PC, attorneys for appellants (Noah
                   A. Schwartz, of counsel and on the briefs).

                   Law Office of Timothy B. Middleton, attorneys for
                   respondent (Jeff Thakker, of counsel; Timothy B.
                   Middleton, on the brief).

PER CURIAM
      The parties are neighbors on beachfront property. In 2018, plaintiff filed

a complaint for declaratory and injunctive relief regarding the parties' easement

pertaining to the use of a driveway and garage. The dispute was settled, and the

complaint was dismissed after the parties entered into a comprehensive

settlement agreement in February 2019.

      More than two years later, defendants moved to reopen the case to permit

discovery and enforce the settlement agreement. The Chancery Division judge

denied the motion and granted plaintiff's cross-motion, finding plaintiff

substantially complied with the settlement agreement and therefore defendants

did not have any enforceable rights against her. We affirm.

      Defendants have an easement to use half of the garage located on

plaintiff's lot. Under the parties' settlement agreement, in addition to other work

not applicable here, plaintiff was required to construct a door1 on defendants'

side of the garage to permit defendants access from their outside parking spaces.

Construction was to be completed by April 20, 2019, and in compliance with

building codes.    The agreement contained a liquidated damages clause if

plaintiff did not complete the construction in the established timeframe.



1
    The parties' briefs and the agreement refer to this as a "man-door" to
differentiate it from the garage doors used for cars.
                                                                             A-0034-21
                                        2
      In John Ketner's certification supporting defendants' motion, he stated the

man-door was installed before April 20, 2019. However, when he "check[ed]

the construction in May 2019" he "observed that work in connection with the

man-door was still incomplete." In March 2020, Ketner asked his attorney to

advise plaintiff's counsel that the new door was missing a light. In a subsequent

conversation, plaintiff's attorney requested Ketner to contact the plumber.

Ketner agreed to do so.     After some delay in communication between the

plumber and an electrician, the light was installed.

      Plaintiff presented a certification in support of her cross-motion. She

stated all of the construction work delineated in the settlement agreement was

completed before April 20, 2019. In addition, when she was in the garage on

April 23, she noticed defendants were using the new door and the garage and

had installed their own locks on the man-door. Plaintiff said she saw defendants

using the garage and the new door many times over the next year.

      Plaintiff certified that, in June or July 2020, Ketner told her he wanted a

light outside of the man-door. Although the settlement agreement did not

require a light, plaintiff ordered one and had it installed at her expense by

September 2020. Plaintiff also explained she was unaware her contractor had

not obtained a final certificate of occupancy. She contacted municipal officials


                                                                           A-0034-21
                                        3
but, due to COVID-19 restrictions in the summer of 2020, the inspections did

not occur until September.

      On January 14, 2021, defendants' counsel emailed plaintiff's counsel

asserting plaintiff had not complied with the construction deadline in the

settlement agreement and, therefore, defendants sought to enforce the liquidated

damages clause. Defendants demanded plaintiff pay them $128,000 because the

work was not completed until September 14, 2020––514 days after the April 20,

2019 deadline. Plaintiff's attorney responded, advising the work in the garage

was completed prior to April 20, 2019, and defendants moved their belongings

into the garage, installed locks on the new door, and had full use of the garage

since that time.

      The court denied defendants' request for discovery in connection with the

February 2019 settlement agreement. And the court granted plaintiff's cross-

motion for a declaratory ruling.

      The court found plaintiff spent between $30,000 and $40,000 on the

construction work in the garage. The judge also found it was undisputed that

defendants were fully using the space in April 2019. Therefore, the court found

plaintiff had "substantially complied" with the settlement agreement by the April

deadline.


                                                                           A-0034-21
                                       4
      Although the judge found the parties negotiated and performed the

agreement in good faith, he stated it would be "extraordinarily inequitable and

unreasonable" to enforce the $250-per-day penalty provision. The court noted

that defendants waited "until two years ha[d] passed before [they] attempt[ed]

to enforce a monetary penalty . . . ." The court concluded defendants were

"equitably estop[ped]" from enforcing the damages provision.

      On appeal, defendants contend the court erred in: (1) concluding plaintiff

substantially complied with the parties' settlement agreement; (2) finding the

liquidated damages clause was unenforceable; and (3) finding defendants were

equitably estopped from enforcing the settlement agreement.

      We apply a deferential standard in reviewing factual findings by a judge.

Balducci v. Cige, 240 N.J. 574, 594-95 (2020); Cesare v. Cesare, 154 N.J. 394,

411-12 (1998); Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484

(1974). A trial judge's findings will be binding on appeal so long as they are

supported by "adequate, substantial, credible evidence." Cesare, 154 N.J. at

411-12.   However, a "trial court's interpretation of the law and the legal

consequences that flow from established facts are not entitled to any special

deference." Rowe v. Bell & Gossett Co., 239 N.J. 531, 552 (2019) (quoting




                                                                          A-0034-21
                                       5
Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      Defendants argue that because plaintiff failed to install a light over the

man-door, as required under the municipal code, 2 the trial court erred in finding

plaintiff "substantially complied" with the agreement's requirement that "all

construction shall be fully compliant with all relevant municipal building

codes."

      "Substantial performance is compliance in good faith with all important

particulars of the contract." Jardine Ests., Inc. v. Donna Brook Corp., 42 N.J.

Super. 332, 337 (App. Div. 1956). Substantial performance is found "where all

the essentials necessary to the full accomplishment of the purposes for which

the thing contracted for . . . are performed with such an approximation to

complete performance that the [complaining party] obtains substantially what is

called for by the contract." Ibid. (citation omitted). And where the parties'

testimony is conflicting, the trier of fact must determine whether there has been

substantial performance of the contract. Id. at 338; See also Power-Matics, Inc.

v. Ligotti, 79 N.J. Super. 294, 303-04 (App. Div. 1963).



2
 Defendants do not cite any municipal code provision requiring a light over a
man-door.
                                                                            A-0034-21
                                        6
      Plaintiff certified that she completed all the required work by April 20,

2019. The light was not part of the work detailed in the agreement. Therefore,

it did not factor into the issue of whether the work was completed.         The

agreement did require the work be compliant with the municipal codes. A final

certificate of occupancy was not issued until September 2020. But plaintiff

explained she assumed her contractor had arranged for the paperwork. When

she learned he had not, she contacted the municipality, and the inspection was

completed. However, defendants have not alleged the garage and door were not

functional and in fact they have used the garage and door continuously since

April 2019, including the installation of locks on the door. We see no reason to

disturb the court's finding of substantial compliance.

      The court also did not err in determining the liquidated damages clause

was unreasonable and, therefore, unenforceable. Our Court has stated that a

totality of the circumstances analysis is the proper method for evaluating

liquidated damages clauses.     MetLife Cap. Fin. Corp. v. Washington Ave.

Assocs. L.P., 159 N.J. 484, 495 (1999).       In evaluating the totality of the

circumstances surrounding a liquidated damages clause, reasonableness is the

touchstone, and courts should evaluate: (1) the difficulty in assessing contract

damages; (2) the parties' intention; (3) actual damages sustained; and (4) the


                                                                          A-0034-21
                                        7
parties' bargaining power. Ibid. (citing Wasserman's Inc. v. Middletown, 137

N.J. 238, 250-54 (1994)). However, no one factor is dispositive, and it is within

the sound discretion of the trial court to determine what is necessary in

evaluating the reasonableness of a stipulated damages clause. Ibid. (citing

Wasserman's Inc., 137 N.J. at 258).

      Reasonableness should be determined either at the time of contract

formation or at the time of the breach. Wasserman's Inc., 137 N.J. at 251. And

the party challenging the clause has the burden of establishing whether its

application amounts to an unenforceable penalty clause. Id. at 253.

      The purpose of the liquidated damages clause was to ensure construction

was completed by April 20, 2019, allowing defendants to use and enjoy the

garage and man-door. The work required under the agreement was completed

by the set date and defendants fully used the garage and door thereafter without

issue. As stated, the agreement did not require a light. When defendants asked

for the installation of a light, plaintiff complied with the request. Defendants

have not established they suffered damages due to any delay in the installation

of a light. And the imposition of a $128,000 penalty would be extremely

unreasonable under the circumstances present here. The court did not err in

declining to enforce the liquidated damages clause.


                                                                           A-0034-21
                                       8
      Nor was it error to find defendants were equitably estopped from

enforcing the liquidated damages clause. Estoppel is an equitable doctrine

grounded in "the fundamental duty of fair dealing imposed by law." Knorr v.

Smeal, 178 N.J. 169, 178 (2003) (quoting Casamasino v. City of Jersey City,

158 N.J. 333, 354 (1999)). It is "designed to prevent injustice by not permitting

a party to repudiate a course of action on which another party has relied to his

detriment." Ibid. (citing Mattia v. N. Ins. Co. of N.Y., 35 N.J. Super. 503, 510

(App. Div. 1955)). To establish estoppel, the complaining party must

demonstrate that the opposing party "engaged in conduct, either intentionally or

under circumstances that induced reliance" and that the complaining party

"acted or changed their position to their detriment." Ibid. (citing Miller v.

Miller, 97 N.J. 154, 163 (1984)).

      The trial judge found defendants waited more than two years to express

their dissatisfaction and assert the liquidated damages clause, during which time

they made full use of the garage and door. Therefore, the court found defendants

were equitably estopped from imposing the penalty provision.

      Ketner did not request a light until March 2020 when he asked his attorney

to inquire about it. He did not assert enforcement of the penalty clause. In

subsequent dealings with counsel about the light, neither Ketner nor his lawyer


                                                                           A-0034-21
                                       9
raised the liquidated damages clause.       And when the light installation was

completed and a certificate of occupancy was issued in September 2020, neither

Ketner nor his attorney asked for enforcement of the penalty clause. Another

four months passed before defendants' counsel emailed plaintiff's counsel about

the monetary penalty.

      Plaintiff performed the construction required in the parties' settlement

agreement.   The construction was completed by the due date.        Thereafter,

defendants installed locks on the door and used it and the garage without

complaint or issue. Defendants' conduct for two years led plaintiff to assume

she had complied with the parties' agreement. It would be inequitable, in the

interest of justice, to enforce the liquidated damages clause.

      In light of the above, the judge correctly found defendants failed to

demonstrate any basis for reopening the settlement agreement to permit further

discovery.

      Affirmed.




                                                                         A-0034-21
                                       10